Exhibit 10.31

370,000 Shares

Transmeridian Exploration Incorporated

15% Senior Redeemable Convertible Preferred Stock

Purchase Agreement

November 28, 2006

JEFFERIES & COMPANY, INC.

520 Madison Avenue

New York, New York 10022

Ladies and Gentlemen:

Transmeridian Exploration Incorporated, a Delaware corporation (the “Company”),
proposes to issue and sell to you, as the initial purchaser (the “Initial
Purchaser”) 370,000 shares (the “Securities”) of its 15% senior redeemable
convertible preferred stock, par value $0.0006 per share. The Securities will be
in certain circumstances convertible into shares (the “Underlying Securities”)
of common stock of the Company, par value $0.0006 per share (the “Common
Stock”).

The Securities and the Underlying Securities will be offered without being
registered under the Securities Act of 1933, as amended (together with the rules
and regulations promulgated there under, the “Securities Act”), only to
“qualified institutional buyers” (as defined in the Securities Act) in
compliance with the exemption from registration provided by Rule 144A under the
Securities Act.

The Initial Purchaser and its direct and indirect transferees will be entitled
to the benefits of a Registration Rights Agreement dated as of the Closing Date
(as defined below) among the Company and the Initial Purchaser (the
“Registration Rights Agreement”).

In connection with the sale of the Securities, the Company has prepared a
preliminary offering memorandum (including the documents incorporated by
reference therein, the “Preliminary Memorandum”) and will prepare a final
offering memorandum (including the documents incorporated by reference therein,
the “Final Memorandum” and, together with the Preliminary Memorandum, the
“Offering Memorandum”) for the information of the Initial Purchaser and for
delivery to prospective purchasers of the Securities. The time when sales of
Securities are first made or confirmed by the Initial Purchaser to qualified
institutional buyers is referred to as the “Time of Sale,” and the Preliminary
Memorandum, together with the other information referenced on Schedule I hereto,
is referred to as the “Time of Sale Information.”

The Company hereby agrees with the Initial Purchaser as follows:



--------------------------------------------------------------------------------

1. Agreements to Sell and Purchase. The Company agrees to issue and sell the
Securities to the Initial Purchaser as hereinafter provided, and the Initial
Purchaser, upon the basis of the representations and warranties herein
contained, but subject to the conditions hereinafter stated, agrees to purchase,
from the Company the Securities at a purchase price of $94.50 per share (the
“Purchase Price”).

The Company acknowledges and agrees that the Initial Purchaser is acting solely
in the capacity of an arm’s length contractual counterparty to the Company with
respect to the offering of Securities contemplated hereby (including in
connection with determining the terms of the offering) and not as a financial
advisor or a fiduciary to, or an agent of, the Company or any other person.
Additionally, the Initial Purchaser is not advising the Company or any other
person as to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction. The Company shall consult with its own advisors concerning such
matters and shall be responsible for making its own independent investigation
and appraisal of the transactions contemplated hereby, and the Initial Purchaser
shall have no responsibility or liability to the Company with respect thereto.
Any review by the Initial Purchaser of the Company, the transactions
contemplated hereby or other matters relating to such transactions will be
performed solely for the benefit of the Initial Purchaser and shall not be on
behalf of the Company. The Company hereby waives and releases, to the fullest
extent permitted by law, any claims that it may have against the Initial
Purchaser with respect to any breach or alleged breach of any fiduciary or
similar duty in connection with the transactions contemplated by this Agreement
or any matters leading up to such transactions.

2. Terms of the Offering. The Company understands that the Initial Purchaser
intends (i) to offer and sell the Securities privately pursuant to Rule 144A
under the Securities Act as soon after this Agreement has become effective as in
the judgment of the Initial Purchaser is advisable and (ii) initially to offer
and sell the Securities upon the terms set forth in the Final Memorandum.

The Company confirms that it has authorized the Initial Purchaser, subject to
the restrictions set forth below, to distribute copies of the Offering
Memorandum in connection with the offering of the Securities. The Initial
Purchaser hereby makes to the Company the following representations, warranties
and agreements:

(i) it is a “qualified institutional buyer” within the meaning of Rule 144A
under the Securities Act;

(ii) offers and sales of the Securities will be made only by it or its
affiliates thereof qualified to do so in the jurisdictions in which such offers
or sales are made; and

(iii) (A) it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer to sell, the Securities by means of any form of
general solicitation or general advertising (as those terms are used in
Regulation D under the Securities Act (“Regulation D”)) or in any manner
involving a public offering within the meaning of Section 4(2) of

 

2



--------------------------------------------------------------------------------

the Securities Act and (B) it has solicited and will solicit offers for the
Securities only from, and has offered or sold and will offer, sell or deliver
the Securities only to persons whom it reasonably believes to be “qualified
institutional buyers” within the meaning of Rule 144A under the Securities Act
that in purchasing the Securities are deemed to have represented and agreed as
provided in the Offering Memorandum.

With respect to offers and sales of the Securities to “qualified institutional
buyers” within the meaning of Rule 144A, as described in clause (iii)(B) above,
the Initial Purchaser hereby represents and agrees with the Company that prior
to or contemporaneously with the purchase of the Securities, the Initial
Purchaser will take reasonable steps to inform, and cause each of its affiliates
to take reasonable steps to inform, persons acquiring Securities from the
Initial Purchaser or affiliate, as the case may be, that the Securities (A) are
being sold to them in reliance on Rule 144A under the Securities Act, (B) have
not been and, except as described in the Offering Memorandum, will not be
registered under the Securities Act, and (C) may not be offered, sold or
otherwise transferred except as described in the Offering Memorandum.

3. Payment for Securities. Payment for the Securities shall be made to the
Company in Federal or other funds immediately available in New York City against
delivery of such Securities for the account of the Initial Purchaser at 10:00
a.m., New York City time, on December1, 2006 or at such other time on the same
or such other date, not later than December 5, 2006, as shall be designated in
writing by you. The time and date of such payment are hereinafter referred to as
the “Closing Date.”

The Securities to be purchased by the Initial Purchaser hereunder will be
represented by one or more definitive global certificates in book-entry form
which will be deposited by or on behalf of the Company with The Depository Trust
Company (“DTC”) or its designated custodian. The Company will deliver the
Securities on the Closing Date to Jefferies & Company, Inc., against payment by
Jefferies & Company, Inc. of the purchase price therefor by wire transfer to the
account of the Company of same day funds, by causing DTC to credit the
Securities to the account of Jefferies & Company, Inc. at DTC.

4. Representations and Warranties. The Company represents and warrants to the
Initial Purchaser that:

(a) the Preliminary Memorandum did not, as of its date, the Time of Sale
Information, did not, as of the Time of Sale and, will not, as of the Closing
Date, and the Final Memorandum did not, as of its date, and will not, as of the
Closing Date, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to any statements or
omissions made in reliance upon and in conformity with information furnished to
the Company in writing by the Initial Purchaser expressly for use therein;

 

3



--------------------------------------------------------------------------------

(b) the documents incorporated by reference in the Time of Sale Information and
the Final Memorandum, when they were filed with the Securities and Exchange
Commission (the “Commission”), conformed in all material respects to the
requirements of the Securities Exchange Act of 1934, as amended and the
applicable rules and regulations of the Commission thereunder (collectively the
“Exchange Act”), and none of such documents contained an untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; and any further documents so filed and incorporated by
reference in the Final Memorandum, when such documents are filed with the
Commission, will conform in all material respects to the requirements of the
Exchange Act, and will not contain an untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading;

(c) the financial statements, and the related notes thereto, of the Company
included or incorporated by reference in the Time of Sale Information and the
Final Memorandum present fairly, in all material respects, the consolidated
financial position of the Company and its consolidated subsidiaries as of the
dates indicated and the results of their operations and the changes in their
consolidated cash flows for the periods specified; and said financial statements
have been prepared in conformity with United States generally accepted
accounting principles and practices applied on a consistent basis, except as
described in the notes to such financial statements; and the other financial and
statistical information and any other financial data set forth in the Time of
Sale Information and the Final Memorandum present fairly, in all material
respects, the information purported to be shown thereby at the respective dates
or for the respective periods to which they apply and, to the extent that such
information is set forth in or has been derived from the financial statements
and accounting books and records of the Company, have been prepared on a basis
consistent with such financial statements and the books and records of the
Company;

(d) none of the Company or any of its subsidiaries has sustained since the date
of the latest audited financial statements included in the Time of Sale
Information any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the Time of Sale Information; and, since
the respective dates as of which information is given in the Time of Sale
Information, there has not been any material change in the capital stock, shares
or options issued pursuant to equity incentive plans or purchase plans approved
by the Company’s Board of Directors and repurchases of shares or options
pursuant to repurchase plans already approved by the Company’s Board of
Directors, material increase in long-term debt or any material decreases in
consolidated net current assets or stockholders’ equity of the Company, or any
of its subsidiaries or any material adverse change, or any development involving
a prospective material adverse change, in or affecting the general affairs,
management, stockholders’ equity, business condition (financial or otherwise),
properties or results of operations of the Company and its subsidiaries taken as
a whole (a “Material Adverse Effect”), subject, with respect to a development
involving a prospective material adverse change, to the knowledge of the
Company’s management;

 

4



--------------------------------------------------------------------------------

(e) The Company and each of its subsidiaries have good and indefeasible title
with respect to all of their respective real property, and have good and
marketable title to all of their respective properties and assets (other than
real property), reflected as owned in the financial statements included in the
Time of Sale Information and the Final Memorandum, subject in each case to liens
in favor of holders of the Company’s debt securities or other lenders or as set
forth in the Time of Sale Information and the Final Memorandum. The Company and
each of its respective subsidiaries holds its leased properties under valid and
binding leases, with such exceptions as are not materially significant in
relation to the business of the Company and its respective subsidiaries taken as
a whole. The description of the rights, licenses and agreements of the Company
and its subsidiaries related to its Kazakhstan operations contained in the Time
of Sale Information and the Final Memorandum accurately describes such
operations rights, licenses and agreements in all material respects;

(f) the Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware, with the corporate power and
authority to own its own properties and conduct its business as described in the
Time of Sale Information and the Final Memorandum, and is qualified to do
business as a foreign corporation in each jurisdiction in which such
qualification is required, except where failure to so qualify would not
reasonably be expected to have a Material Adverse Effect. Except as set forth in
the Time of Sale Information and the Final Memorandum, each subsidiary is a
direct or indirect wholly-owned subsidiary of the Company. Each subsidiary is
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or formation, with the corporate power and
authority to own its own properties and conduct its business as described in the
Time of Sale Information and the Final Memorandum, and is qualified to do
business as a foreign entity in each jurisdiction in which such qualification is
required, except where failure to so qualify would not reasonably be expected to
have a Material Adverse Effect;

(g) this Agreement has been duly authorized, executed and delivered by the
Company;

(h) the Company had, at the date indicated in the Time of Sale Information and
the Final Memorandum, a duly authorized, issued and outstanding capitalization
as set forth in the Time of Sale Information and the Final Memorandum under the
caption “Capitalization”; all of the issued and outstanding shares of capital
stock of the Company have been duly and validly authorized and issued and are
fully paid and non-assessable, have been issued in compliance with all federal
and state securities laws, were not issued in violation of any preemptive rights
or other rights to subscribe for or purchase securities and conform in all
material respects to the description thereof contained in the Time of Sale
Information and the Final Memorandum; there are no outstanding options to
purchase, or any rights or warrants to subscribe for, or any securities or
obligations convertible into, or any contracts or commitments to issue or sell,
any shares of Common Stock, any shares of capital stock of any subsidiary, or
any

 

5



--------------------------------------------------------------------------------

such warrants, convertible securities or obligations, except as set forth in the
Time of Sale Information and the Final Memorandum and except for options granted
under, or contracts or commitments pursuant to, the Company’s previous or
currently existing stock option and other similar officer, director or employee
benefit plans; the description of the Company’s stock, stock bonus and other
stock plans or arrangements and the options or other rights granted and
exercised thereunder set forth in the Time of Sale Information and the Final
Memorandum accurately presents in all material respects all material information
with respect to such plans, arrangements, options and rights; all the issued and
outstanding shares of capital stock or other equity interests of each subsidiary
of the Company have been duly authorized and validly issued, are fully paid and
nonassessable, are owned by the Company or a direct or indirect subsidiary of
the Company, have been issued in compliance with applicable federal and state
securities laws and were not issued in violation of or subject to any preemptive
rights or other rights to subscribe for or purchase securities, and there are no
outstanding options to purchase, or any preemptive rights or other rights to
subscribe for or to purchase, any securities or obligations convertible into, or
any contracts or commitments to issue or sell, shares of capital stock or other
equity interests of any subsidiary of the Company;

(i) none of the transactions contemplated by this Agreement (including, without
limitation, the use of the proceeds from the sale of the Securities) will
violate or result in a violation of Section 7 of the Exchange Act, or any
regulation promulgated thereunder, including, without limitation, Regulations T,
U, and X of the Board of Governors of the Federal Reserve System;

(j) prior to the date hereof, neither the Company nor any of its affiliates has
taken any action which is designed to or which has constituted or which might
have been expected to cause or result in stabilization or manipulation of the
price of any security of the Company in connection with the offering of the
Securities;

(k) the Securities have been duly authorized by the Company, and, when issued
and delivered as provided in this Agreement will be duly executed,
authenticated, issued and delivered and will constitute valid and legally
binding obligations of the Company; and the Securities will conform, in all
material respects, to the descriptions thereof in the Time of Sale Information
and the Final Memorandum;

(l) upon issuance and delivery of the Securities in accordance with the
Agreement, the Securities will be convertible at the option of the holder
thereof into shares of the Underlying Securities in accordance with the terms of
the Securities; the Underlying Securities reserved for issuance upon conversion
of the Securities have been duly authorized and reserved and, when issued upon
conversion of the Securities in accordance with the terms of the Securities,
will be validly issued, fully paid and non assessable, and the issuance of the
Underlying Securities will not be subject to any preemptive or similar rights;

(m) the Registration Rights Agreement has been duly authorized by the Company
and, when duly executed and delivered by the Company, shall constitute the valid
and legally binding obligation of the Company, enforceable against the Company
in

 

6



--------------------------------------------------------------------------------

accordance with its terms, subject as to enforcement, to bankruptcy, insolvency,
fraudulent transfer, fraudulent conveyance, moratorium, reorganization and laws
of general applicability relating to or affecting creditors’ rights and general
equity principles (regardless of whether enforceability is considered in a
proceeding in equity or at law); and except that rights to indemnification
thereunder may be limited by federal or state securities laws or public policy
relating thereto; and the Registration Rights Agreement will conform, in all
material respects, to the description thereof in the Time of Sale Information
and the Final Memorandum;

(n) except as disclosed in the Time of Sale Information and the Final
Memorandum, neither the Company nor any of its respective subsidiaries is in
violation or default of any provision of its certificate of incorporation,
bylaws or equivalent organizational documents, or in breach of or in default
with respect to any provision of any agreement, judgment, decree, order, lease,
franchise, license, permit or other instrument to which it is a party or by
which it or any of its properties are bound which would reasonably be expected
to have a Material Adverse Effect, and there does not exist any state of facts
which, with notice or lapse of time or both, would constitute an event of
default on the part of the Company or any of its respective subsidiaries as
defined in such documents and which would reasonably be expected to have a
Material Adverse Effect;

(o) the statements set forth in the Time of Sale Information and the Final
Memorandum under the captions “Description of Capital Stock” and “U.S. Federal
Income Tax Considerations”, insofar as they constitute summaries of the legal
matters, documents or proceedings referred to therein, fairly present, in all
material respects, the information called for with respect to such legal
matters, documents or proceedings;

(p) except as disclosed in the Time of Sale Information and the Final
Memorandum, neither the Company nor any of its subsidiaries has been advised,
nor has reason to believe, that it is not conducting its business in compliance
with all applicable laws, rules and regulations of the jurisdictions in which it
is conducting its business, including, without limitation, all applicable local,
state and federal environmental laws and regulations, except where failure to be
so in compliance would not reasonably be expected to have a Material Adverse
Effect;

(q) neither the Company nor any affiliate (as defined in Rule 501(b) of
Regulation D) of the Company has directly, or through any agent, sold, offered
for sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act) which is or will be integrated with
the sale of the Securities in a manner that would require the registration under
the Securities Act of the offering contemplated by the Time of Sale Information
and the Final Memorandum;

(r) none of the Company, any affiliate of the Company or any person acting on
its or their behalf (other than the Initial Purchaser for whom we make no
representation) has offered or sold the Securities by means of any general
solicitation or general advertising within the meaning of Rule 502(c) under the
Securities Act;

 

7



--------------------------------------------------------------------------------

(s) the Securities satisfy the requirements set forth in Rule 144A(d)(3) under
the Securities Act;

(t) the issue and sale of the Securities, the issuance by the Company of the
Underlying Securities upon conversion of the Securities and the compliance by
the Company with all of the provisions of the Securities, the Registration
Rights Agreement and this Agreement and the consummation of the transactions
herein and therein contemplated (A) will not conflict with or result in a breach
or violation of any of the terms or provisions of, or constitute a default
under, any indenture, mortgage, deed of trust, loan agreement, lease, license,
permit or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or to which any of the property or assets of the Company or any of its
subsidiaries is subject and will not result in the creation of any lien, charge,
security interest or encumbrance upon any assets of the Company pursuant to the
terms or provisions thereof, except such conflict, breach or violation as would
not have a Material Adverse Effect, (B) will not result in any violation of the
provisions of the Certificate of Incorporation or bylaws of the Company or
equivalent organizational documents of any of the Company’s subsidiaries, and
(C) will not result in the violation of any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
the Company or any of its subsidiaries or any of their properties, except such
violations as would not have a Material Adverse Effect; and except as disclosed
in the Time of Sale Information and the Final Memorandum, no consent, approval,
authorization, order, registration or qualification of or with any such court or
governmental agency or body is required for the issue and sale of the Securities
or the consummation by the Company of the transactions contemplated by this
Agreement, except for the filing and effectiveness of a registration statement
by the Company with the Commission pursuant to the Securities Act and the
Registration Rights Agreement, and such consents, approvals, authorizations,
registrations or qualifications as may be required under state securities or
Blue Sky laws in connection with the purchase and distribution of the Securities
by the Initial Purchaser in the manner contemplated by this Agreement, the Time
of Sale Information and the Final Memorandum and except for such consents the
failure to obtain would not have a Material Adverse Effect. Upon the execution
and delivery of this Agreement, and assuming the valid execution thereof by the
Initial Purchaser, this Agreement will constitute a valid and binding obligation
of the Company enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and except as the indemnification agreements
of the Company in Section 7(a) hereof may be limited by federal or state
securities laws or the public policy underlying such laws.

(u) the Company is not and, after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the Time
of Sale Information and the Final Memorandum, will not be required to register
as an “investment company” as such term is defined in the Investment Company Act
of 1940, as amended (the “Investment Company Act”);

 

8



--------------------------------------------------------------------------------

(v) UHY Mann Frankfort Stein & Lipp CPAs, LLP and the firm of John A. Braden &
Company, P.C., who have certified the audited consolidated financial statements
of the Company and its subsidiaries, are independent public accountants as
required under the Securities Act and the rules and regulations of the
Commission thereunder;

(w) when the Securities are issued and delivered pursuant to this Agreement, no
Securities will be of the same class (within the meaning of Rule 144A under the
Securities Act) as securities which are listed on a national securities exchange
registered under Section 6 of the Exchange Act, or quoted in a U.S. automated
inter-dealer quotation system;

(x) the Company is subject to the reporting requirements of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and is eligible to
register resales of the Securities and the Underlying Securities on a
registration statement on Form S-3 under the Act. There exist no facts or
circumstances (including without limitation any required approvals or waivers or
any circumstances that may delay or prevent the obtaining of accountant’s
consents) that reasonably would be expected to prohibit or delay the preparation
and filing of a registration statement on Form S-3 that will be available to
register resales of the Securities or the Underlying Securities under the Act;

(y) the Company and its subsidiaries own or possess adequate licenses or other
rights to use all trademarks, service marks, trade names and know-how necessary
to conduct the businesses now or proposed to be operated by them as described in
the Time of Sale Information and the Final Memorandum, and neither the Company
nor any of its subsidiaries has received any notice of conflict with (or knows
of any such conflict with) asserted rights of others with respect to any
trademarks, service marks, trade names or know-how which, if such assertion of
conflict were sustained, would individually or in the aggregate have a Material
Adverse Effect;

(z) the Company and its subsidiaries have all franchises, licenses, certificates
and other authorizations from such federal, state or local government or
governmental agencies, departments or bodies that are currently required for the
operation of the business of the Company and its subsidiaries as currently
conducted, except where the failure to possess currently such franchises,
licenses, certificates and other authorizations would not reasonably be expected
to have a Material Adverse Effect. The Company and its subsidiaries have not
received any notice of proceedings relating to the revocation or modification of
any such franchise, license, certificate or other authorization which, if the
subject of an unfavorable decision, ruling or finding, would reasonably be
expected to have a Material Adverse Effect;

(aa) the Company and its subsidiaries have filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, except where the failure to so file or to so pay or accrue
would not reasonably be expected to have a Material Adverse Effect, and neither
the Company nor any of its subsidiaries has knowledge of a tax deficiency which
has been or might be asserted or threatened against it which would reasonably be
expected to have a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

(bb) except as otherwise disclosed in the Time of Sale Information and the Final
Memorandum, (i) there are no legal or governmental actions, suits, proceedings,
investigations or inquiries pending and (ii) to the Company’s knowledge, there
are no legal or governmental actions, suits or proceedings threatened, to which
the Company or any of its subsidiaries is or may be a party or of which property
owned or leased by the Company or any of its subsidiaries is or may be the
subject, or related to environmental or discrimination matters, which actions,
suits or proceedings, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect; and no labor disturbance by the
employees of the Company exists or, to the Company’s knowledge, is imminent
which would reasonably be expected to have a Material Adverse Effect. Neither
the Company nor any of its respective subsidiaries is party to or subject to the
provisions of any injunction, judgment, decree or order of any court, regulatory
body, administrative agency or other governmental body which would reasonably be
expected to have a Material Adverse Effect.

(cc) the Company and its subsidiaries maintain insurance of the types and in the
amounts that the Company reasonably believes are adequate for their respective
businesses, including, but not limited to, insurance covering commercial
liability, directors’ and officers’ liability and all real and personal property
owned or leased by the Company and its subsidiaries against damage and
destruction, all of which insurance is in full force and effect;

(dd) neither the Company nor any of its subsidiaries has any liability for any
prohibited transaction or funding deficiency or any complete or partial
withdrawal liability with respect to any pension, profit sharing, 401(k) plan or
other plan which is subject to the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), to which the Company or any of its subsidiaries
makes or ever has made a contribution and in which any employee of the Company
or any of its subsidiaries is or has ever been a participant, except for such
liabilities which would not individually or in the aggregate have a Material
Adverse Effect; and with respect to such plans, the Company and each of its
subsidiaries are in compliance in all material respects with all applicable
provisions of ERISA;

(ee) the Company maintains a system of internal control over financial reporting
(as such term is defined in Rule 13a-15(f) of the Exchange Act) that complies
with the requirements of the Exchange Act and has been designed by the Company’s
principal executive officer and principal financial officer, or under their
supervision, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles; and except
as disclosed in the Time of Sale Information and the Final Memorandum, the
Company’s internal control over financial reporting is effective, and the
Company is not aware of any material weaknesses in its internal control over
financial reporting;

 

10



--------------------------------------------------------------------------------

(ff) since the date of the latest audited financial statements included in the
Time of Sale Information, there has been no change in the Company’s internal
control over financial reporting that has materially affected, or is reasonably
likely to materially affect, the Company’s internal control over financial
reporting;

(gg) the Company maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15(e) of the Exchange Act) that comply with the requirements
of the Exchange Act; such disclosure controls and procedures have been designed
to ensure that material information relating to the Company and its subsidiaries
is made known to the Company’s principal executive officer and principal
financial executive officer by others within those entities; and except as
disclosed in the Time of Sale Information and the Final Memorandum, such
disclosure controls and procedures are effective;

(hh) to the best of the Company’s knowledge, the statistical and market related
data included in the Time of Sale Information and the Final Memorandum are based
on or derived from sources which are reliable and accurate in all material
respects;

(ii) except as otherwise disclosed in the Time of Sale Information and the Final
Memorandum and except for the indemnity agreements by and between the Company
and each of the officers and directors of the Company, the Company and its
subsidiaries have no material contracts. Any contracts described in the Time of
Sale Information and the Final Memorandum that are material to the Company and
its subsidiaries are in full force and effect on the date hereof; and neither
the Company nor any of its subsidiaries is, nor, to the Company’s knowledge, is
any other party in breach of or in default under any of such contracts which
would reasonably be expected to have a Material Adverse Effect;

(jj) the Company covenants that it will not knowingly or recklessly, and that it
will use its reasonable best efforts to ensure that each director, officer,
agent or employee of the Company will not knowingly or recklessly, use any part
of the net proceeds from the sale of the Securities for any payments to: (a) any
individual or entity listed on the Specially Designated Nationals and Blocked
Persons List administered by the United States Department of the Treasury’s
Office of Foreign Assets Control (“OFAC”) and/or any other similar lists
administered by OFAC pursuant to any authorizing statute, Executive Order or
regulation; (b) the government of any country subject to an OFAC Sanctions
Program; (c) any individual or entity included on any list of terrorists or
terrorist organizations maintained by the United Nations, the European Union and
or the countries in which the Company operates; or (d) any governmental official
or employee, political party, official of a political party, candidate for
political office, anyone else acting in an official capacity, or any agent of
any such individual or entity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the FCPA (as defined below);

(kk) no transaction has occurred between or among the Company, any of its
subsidiaries and their affiliates, officers or directors or any affiliate or
affiliates of any such officer or director that is required to have been
described under applicable securities laws in the Company’s Exchange Act filings
and is not so described in such filings;

 

11



--------------------------------------------------------------------------------

(ll) there is no transaction, arrangement or other relationship between the
Company and an unconsolidated or other off-balance sheet entity that is required
to be disclosed by the Company in its Exchange Act filings and is not so
disclosed or that otherwise would reasonably be expected to have a Material
Adverse Effect;

(mm) the Company is in compliance in all material respects with all requirements
of the American Stock Exchange, and has not received any notice from the
American Stock Exchange that the listing of the Common Stock is in any way
threatened. The Company shall comply with all requirements of the American Stock
Exchange with respect to the issuance of the Securities. The Company will use
its reasonable best efforts to (i) permit the Securities to be designated PORTAL
securities in accordance with the rules and regulations adopted by the National
Association of Securities Dealers, Inc. relating to trading in the Private
Offerings, Resales and Trading through Automated Linkages market and (ii) permit
the Securities to be eligible for clearance and settlement through DTC;

(nn) the Company is not obligated to pay any brokers, finders or financial
advisory fees or commissions to any underwriter, broker, agent or other
representative in connection with the transactions contemplated hereby. The
Company will indemnify and hold harmless the Initial Purchaser from and against
any claim by any such underwriter, broker, agent or other representative
alleging that the Initial Purchaser is obligated to pay any such brokers,
finders or financial advisory fees or commissions in connection with the
transactions contemplated hereby; and

(oo) to the best of the Company’s knowledge, neither the Company nor any
director, officer, agent or employee of the Company has made, directly or
indirectly, any payment or promise to pay, or gift or promise to give, or
authorized such a promise or gift, of any money or anything of value, directly
or indirectly, to (i) any foreign official (as such term is defined in the
United States Foreign Corrupt Practices Act of 1977 (as amended, the “FCPA”))
for the purpose of influencing any official act or decision of such official or
inducing him or her to use his or her influence to affect any act or decision of
a governmental authority, or (ii) any foreign political party or official
thereof or candidate for foreign political office for the purpose of influencing
any official act or decision of such party, official or candidate or inducing
such party, official or candidate to use his, her or its influence to affect any
act or decision of a foreign governmental authority, in the case of both (i) and
(ii) above, in order to assist the Company to obtain or retain business for, or
direct business, and under circumstances which would subject the Company to
liability under the FCPA or any corresponding foreign laws. To the best of the
Company’s knowledge, the Company has not made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment of funds or received or
retained any funds in violation of any law, rule or regulation.

 

12



--------------------------------------------------------------------------------

5. Covenants of the Company. The Company covenants and agrees with the Initial
Purchaser as follows:

(a) the Company will deliver to the Initial Purchaser as many copies of the
Preliminary Memorandum and the Final Memorandum (including all amendments and
supplements thereto) as the Initial Purchaser may reasonably request;

(b) before distributing any amendment or supplement to the Time of Sale
Information or the Final Memorandum, the Company will furnish to the Initial
Purchaser a copy of the proposed amendment or supplement for review and not
distribute any such proposed amendment or supplement to which the Initial
Purchaser may reasonably disapprove after reasonable notice thereof;

(c) if, at any time prior to the completion of the initial placement of the
Securities by the Initial Purchaser, any event shall occur as a result of which
it is necessary in the opinion of the Initial Purchaser to amend or supplement
the Time of Sale Information or the Final Memorandum in order that the Time of
Sale Information or the Final Memorandum will not include an untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances when the Time of Sale
Information or the Final Memorandum is delivered to a purchaser, not misleading,
or if it is necessary to amend or supplement the Time of Sale Information or the
Final Memorandum to comply with applicable law, the Company will forthwith
prepare and furnish, at the expense of the Company, to the Initial Purchaser and
to the dealers (whose names and addresses the Initial Purchaser will furnish to
the Company) to which Securities may have been sold by the Initial Purchaser on
behalf of the Initial Purchaser and to any other dealers upon request, such
amendments or supplements to the Time of Sale Information or the Final
Memorandum as may be necessary to correct such untrue statement or omission or
so that the statements in the Time of Sale Information or the Final Memorandum
as so amended or supplemented will comply with applicable law;

(d) the Company will endeavor to qualify the Securities for offer and sale under
the securities or Blue Sky laws of such jurisdictions as the Initial Purchaser
shall reasonably request and to continue such qualification in effect so long as
reasonably required for distribution of the Securities and to pay all fees and
expenses (including fees and disbursements of counsel to the Initial Purchaser)
reasonably incurred in connection with such qualification and in connection with
the determination of the eligibility of the Securities for investment under the
laws of such jurisdictions as the Initial Purchaser may designate; provided,
however, that the Company shall not be required to file a general consent to
service of process in any jurisdiction or to qualify as a foreign corporation in
any jurisdiction in which it is not so qualified;

(e) without the prior written consent of the Initial Purchaser, the Company will
not, during the period ending 90 days after the date of the Final Memorandum
(the “Lock-up Period”), (i) offer, pledge, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, lend, or otherwise transfer or dispose
of, directly or

 

13



--------------------------------------------------------------------------------

indirectly, any shares of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock, (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Common Stock or (iii) file with the Commission
a registration statement under the Securities Act relating to any additional
shares of Common Stock or securities convertible into, or exchangeable for, any
shares of Common Stock, or publicly disclose the intention to effect any
transaction described in clause (i), (ii) or (iii), whether any such transaction
described in clause (i) or (ii) above is to be settled by delivery of Common
Stock or such other securities, in cash or otherwise; provided, however, that
the foregoing shall not apply to (A) the sale of the Securities under this
Agreement or the issuance of the Underlying Securities, (B) the grant by the
Company of employee or director stock options, restricted stock awards or
restricted stock unit awards in the ordinary course of business, the issuance by
the Company of any shares of Common Stock of the Company upon the exercise of an
option or upon the sale by the Company of shares of Common Stock pursuant to the
Company’s employee stock purchase plan, (C) any transfer of shares of Common
Stock pursuant to the Company’s 401(k) plan, if any, (D) the filing by the
Company of any registration statement with the Commission on Form S-8 relating
to the offering of securities pursuant to the terms of the Company’s existing
incentive plan or employee stock purchase plan, (E) the conversion or exercise
of a security outstanding on the date hereof and (F) filing of any registration
statement in respect of the Securities and the Underlying Securities;

(f) the Company will use the net proceeds received by the Company from the sale
of the Securities pursuant to this Agreement in the manner specified in the Time
of Sale Information and the Final Memorandum under the caption “Use of
Proceeds”;

(g) during the period from the Closing Date until two years after the Closing
Date, without the prior written consent of the Initial Purchaser, the Company
will not, and will not permit any of its “affiliates” (as defined in Rule 144
under the Securities Act) to, resell any of the Securities or Underlying
Securities which constitute “restricted securities” under Rule 144 that have
been reacquired by any of them;

(h) whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, the Company will pay or cause to be
paid all costs and expenses incident to the performance of its obligations
hereunder, including without limiting the generality of the foregoing, all fees,
costs and expenses (i) incident to the preparation, issuance, execution,
authentication and delivery of the Securities, (ii) incident to the preparation,
printing and distribution of the Time of Sale Information and the Final
Memorandum (including in each case all exhibits, amendments and supplements
thereto), (iii) incurred in connection with the registration or qualification
and determination of eligibility for investment of the Securities under the laws
of such jurisdictions as the Initial Purchaser may designate (including
reasonable fees of counsel for the Initial Purchaser and their disbursements),
(iv) in connection with the admission for trading of the Securities on any
securities exchange or inter-dealer quotation system (as well as in connection
with the admission of the Securities for trading in the Private Offerings,
Resales and Trading through Automatic Linkages (“PORTAL”) system of the

 

14



--------------------------------------------------------------------------------

National Association of Securities Dealers, Inc. or any appropriate market
system), (v) related to any filing with the National Association of Securities
Dealers, Inc., (vi) in connection with the printing (including word processing
and duplication costs) and delivery of this Agreement and the furnishing to
Initial Purchaser of copies of the Preliminary Memorandum and the Final
Memorandum, including mailing and shipping, as herein provided, (vii) in
connection with the listing of the Underlying Securities on the American Stock
Exchange, (viii) any expenses incurred by the Company in connection with a “road
show” presentation to potential investors, (ix) reasonable legal fees and other
expenses incurred by the Initial Purchaser in connection with the transaction
contemplated by this Agreement and (x) any other fees and expenses payable to
the Initial Purchaser under the engagement letter between the Company and the
Initial Purchaser;

(i) while the Securities remain outstanding and are “restricted securities”
within the meaning of Rule 144(a)(3) under the Securities Act, the Company will,
during any period in which it is not subject to Section 13 or 15(d) under the
Exchange Act, make available to the purchasers and any holder of Securities in
connection with any sale thereof and any prospective purchaser of Securities and
securities analysts, in each case upon request, the information specified in,
and meeting the requirements of, Rule 144A(d)(4) under the Securities Act (or
any successor thereto);

(j) the Company will not take any action prohibited by Regulation M under the
Exchange Act, in connection with the distribution of the Securities contemplated
hereby;

(k) none of the Company, any of its affiliates (as defined in Rule 501(b) under
the Securities Act) or any person acting on behalf of the Company or such
affiliate will solicit any offer to buy or offer or sell the Securities or the
Underlying Securities by means of any form of general solicitation or general
advertising within the meaning of Regulation D, including: (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar medium or broadcast over television or radio; and
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising;

(l) none of the Company, any of its affiliates (as defined in Rule 501(b) under
the Securities Act) or any person acting on behalf of the Company or such
affiliate will sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any security (as defined in the Securities Act) which
will be integrated with the sale of the Securities or the Underlying Securities
in a manner which would require the registration under the Securities Act of the
Securities or Underlying Securities, and the Company will use its reasonable
best efforts to assure that its offerings of other securities will not be
integrated for purposes of the Securities Act with the offering contemplated
hereby;

(m) the Company will execute and deliver the Registration Rights Agreement in
the form previously agreed upon and will comply with the provisions and
obligations of the Registration Rights Agreement as required herein;

 

15



--------------------------------------------------------------------------------

(n) the Company will use its reasonable best efforts to cause the Securities to
be eligible for trading on PORTAL;

(o) the Company will reserve and keep available at all times, free of
pre-emptive rights, shares of Common Stock for the purpose of enabling the
Company to satisfy all obligations to issue the Underlying Securities upon
conversion of the Securities;

(p) except for such documents that are publicly available on the Commission’s
Electronic Data Gathering, Analysis and Retrieval system (“EDGAR”), the Company
shall furnish to the holders of the Securities as soon as practicable after the
end of each fiscal year an annual report (including a balance sheet and
statements of income, stockholders’ equity and cash flows of the Company and its
consolidated subsidiaries certified by independent public accountants) and, as
soon as practicable after the end of each of the first three quarters of each
fiscal year (beginning with the fiscal quarter ending after the date of the
Final Memorandum), to make available to its security holders consolidated
summary financial information of the Company and its subsidiaries for such
quarter in reasonable detail;

(q) the Company shall comply with all agreements set forth in the representation
letter of the Company to DTC relating to the approval of the Securities by DTC
for “book-entry” transfer; and

(r) the Company shall advise the Initial Purchaser promptly, and, if requested
by the Initial Purchaser, confirm such advice in writing, of the issuance by any
state securities commission of any stop order suspending the qualification or
exemption of any of the Securities for offering or sale in any jurisdiction, or
the initiation of any proceeding for such purpose by any state securities
commission or other regulatory authority, and shall use its reasonable best
efforts to prevent the issuance of any stop order or order suspending the
qualification or exemption of any of the Securities under any state securities
or Blue Sky laws, and if, at any time, any state securities commission or other
regulatory authority shall issue an order suspending the qualification or
exemption of any of the Securities under any state securities or Blue Sky laws,
the Company shall use its reasonable best efforts to obtain the withdrawal or
lifting of such order at the earliest possible time.

6. Conditions to the Initial Purchaser’s Obligations. The obligations of the
Initial Purchaser hereunder to purchase the Securities on the Closing Date are
subject to the performance by the Company of its obligations hereunder and to
the following additional conditions:

(a) the representations and warranties of the Company contained herein are true
and correct on and as of the Closing Date as if made on and as of the Closing
Date and the Company shall have complied with all agreements on its part to be
performed or satisfied hereunder at or prior to the Closing Date;

 

16



--------------------------------------------------------------------------------

(b) No injunction, restraining order or order of any nature by a governmental
authority shall have been issued as of the Closing Date that would prevent or
materially interfere with the consummation of the transactions contemplated by
this Agreement; and no stop order suspending the qualification or exemption from
qualification of any of the Securities in any jurisdiction shall have been
issued and no proceeding for that purpose shall have been commenced or, to the
knowledge of the Company after due inquiry, be pending or contemplated as of the
Closing Date. No action shall have been taken and no law shall have been
enacted, adopted or issued that would, as of the Closing Date, prevent the
consummation of the Offering or any of the transactions contemplated under this
Agreement. No proceeding by a governmental authority shall be pending or, to the
knowledge of the Company after due inquiry, threatened other than proceedings
that (i) if adversely determined would not, individually or in the aggregate,
adversely affect the issuance or marketability of the Securities, and (ii) would
not, individually or in the aggregate, have a Material Adverse Effect.

(c) Subsequent to the respective dates as of which data and information is given
in the Time of Sale Information and the Final Memorandum, there shall not have
been (i) any Material Adverse Effect, (ii) any material change in the capital
stock or long-term debt of the Company, or any of its subsidiaries or any
change, or any development involving a prospective material change, in or
affecting the general affairs, management, financial position, stockholders’
equity or results of operations of the Company, and its subsidiaries, taken as a
whole, otherwise than as set forth or contemplated in the Time of Sale
Information and the Final Memorandum, or (iii) the suspension or material
limitation of trading in the Common Stock of the Company on the American Stock
Exchange, the effect of which , in any case described in clause (i) or (ii), in
the judgment of the Initial Purchaser makes it impracticable or inadvisable to
proceed with the offering or the delivery of the Securities on the Closing Date
on the terms and in the manner contemplated in the Time of Sale Information and
the Final Memorandum;

(d) the Initial Purchaser shall have received on and as of the Closing Date a
certificate of an executive officer of the Company, with specific knowledge
about the Company’s financial matters, reasonably satisfactory to the Initial
Purchaser to the effect set forth in Sections 6(a) and 6(b) and to the further
effect that to the best of such officer’s knowledge there has not occurred any
material adverse change, or any development involving a prospective material
adverse change, in or affecting the business, financial position, stockholders’
equity or results of operations of the Company and its subsidiaries, taken as a
whole, from that set forth in the Time of Sale Information and the Final
Memorandum;

(e) Akin Gump Strauss Hauer & Feld LLP, outside counsel for the Company, shall
have furnished to the Initial Purchaser their written opinion, dated the Closing
Date, in form and substance reasonably satisfactory to the Initial Purchaser, to
the effect that:

(i) the Company is validly existing as a corporation in good standing under the
laws of the State of Delaware, with all requisite corporate power to enter into
and perform its obligations under this Agreement and the Registration Rights
Agreement;

 

17



--------------------------------------------------------------------------------

(ii) this Agreement and the Registration Rights Agreement have been duly
authorized, executed and delivered by the Company and, assuming the due
authorization, execution and delivery of the other parties thereto, each
constitutes a valid and binding obligation of the Company, enforceable against
the Company, in accordance with its terms under the laws of the State of
New York, except as limited by bankruptcy, insolvency, fraudulent conveyance,
fraudulent transfer, moratorium, reorganization and other similar laws of
general application affecting the rights and remedies of creditors and by
general principles of equity (regardless of whether enforceability is considered
in a proceeding in equity or at law) and, as to rights of indemnification, to
principles of public policy or federal or state securities laws relating
thereto;

(iii) the Securities have been duly authorized, issued and delivered by the
Company and constitute valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, except as limited by
bankruptcy, insolvency, fraudulent conveyance, fraudulent transfer, moratorium,
reorganization and other similar laws of general application affecting the
rights and remedies of creditors and by general principles of equity (regardless
of whether enforceability is considered in a proceeding in equity or at law);

(iv) the Underlying Securities reserved for issuance upon conversion of the
Securities have been duly authorized and reserved and, when issued upon
conversion of the Securities in accordance with the terms of the Securities,
will be validly issued, fully paid and non-assessable and the issuance of the
Underlying Securities will not be subject to any preemptive or similar rights
under the Company’s Certificate of Incorporation or Bylaws or under the Delaware
General Corporation Law; and the Underlying Securities conform in all material
respects to the descriptions thereof in the Time of Sale Information and the
Final Memorandum;

(v) no consent, approval, authorization, order, registration or qualification of
or with any such court or governmental agency or body is required for the issue
and sale of the Securities, the issuance by the Company of the Underlying
Securities upon conversion of the Securities or the consummation by the Company
of the transactions contemplated by this Agreement or the Registration Rights
Agreement, except (A) if applicable, the shelf registration statement required
to become effective with the Commission be filed under the Registration Rights
Agreement and (B) such as have been obtained and such consents, approvals,
authorizations, registrations or qualifications as may be required under state
securities or Blue Sky laws or by the rules and regulations of the National
Association of Securities Dealers, Inc. in connection with the purchase and
distribution of the Securities by the Initial Purchaser and except where failure
to obtain such consent, approval, authorization, order, registration or

 

18



--------------------------------------------------------------------------------

qualification would not have a Material Adverse Effect (such counsel need
express no opinion in this subparagraph (v) as to compliance with the
registration provisions of the Securities Act in relation to the Securities);

(vi) assuming the accuracy of the representations and warranties in this
Agreement and the compliance by the Company and the Initial Purchaser with their
respective covenants and agreements contained therein, no registration of the
Securities or the Underlying Securities under the Securities Act is required for
(A) the offer, sale and delivery of the Securities to the Initial Purchaser
pursuant to this Agreement or (B) the initial resale of the Securities by the
Initial Purchaser in the manner contemplated by this Agreement and the Time of
Sale Information;

(vii) when the Securities are issued and delivered pursuant to this Agreement,
none of the Securities will be of the same class (within the meaning of Rule
144A under the Securities Act) as securities of the Company that are listed on a
national securities exchange registered under Section 6 of the Exchange Act or
that are quoted in a United States automated inter-dealer quotation system;

(viii) the statements set forth in the Time of Sale Information and the Final
Memorandum under the captions “Description of Capital Stock” and “U.S. Federal
Income Tax Considerations,” insofar as they constitute a summaries of the legal
matters, documents or proceedings referred to therein, fairly present, in all
material respects, the information called for with respect to such legal
matters, documents or proceedings;

(ix) the issue and sale of the Securities and the compliance by the Company with
all of the provisions of the Securities, the Registration Rights Agreement and
this Agreement with respect to the Securities and the consummation of the
transactions contemplated herein and therein will not (i) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument which is attached or incorporated by
reference as an exhibit to the Company’s annual report on Form 10-K for the year
ended December 31, 2005 or any amendment thereto on Form 10-K/A (the “Annual
Report”), any subsequent quarterly report on Form 10-Q, or any Item 1.01 of any
Form 8-K filed subsequent to the Annual Report or (ii) result in any violation
of the provisions of the Certificate of Incorporation or Bylaws of the Company,
or (iii) result in a violation of, to the knowledge of such counsel, any order
of any court or governmental agency or body having jurisdiction over the Company
or any of their subsidiaries or any of their properties (except that such
counsel need express no opinion with respect to compliance with the anti-fraud
or similar provisions of any law, rule or regulation), except in the case of
clauses (i) and (iii) for such breaches or violations that could not reasonably
be expected to have a Material Adverse Effect or that could violate public
policy relating thereto; and

 

19



--------------------------------------------------------------------------------

(x) each document incorporated by reference in the Time of Sale Information and
the Final Memorandum (other than the financial statements, including the notes
thereto, and financial statement schedules and other financial, statistical and
accounting information included therein, as to which such counsel need express
no opinion), when they became effective or were filed with the Commission, as
the case may be, appear on their face to be appropriately responsive in all
material respects to the requirements of the Exchange Act;

In addition, such counsel’s opinion shall include a statement (but not an
opinion) as to the following:

Because the primary purpose of such counsel’s professional engagement was not to
establish or confirm factual matters or financial, accounting or statistical
information, and because many determinations involved in the preparation of the
Time of Sale Information and the Final Memorandum are of a wholly or partially
non-legal character, other than in subparagraph (viii), such counsel is not
passing upon and does not assume any responsibility for the accuracy,
completeness or fairness of the statements contained in the Time of Sale
Information and the Final Memorandum, and such counsel makes no representation
that it has independently verified the accuracy, completeness or fairness of
such statements.

However, in the course of such counsel’s acting as counsel to the Company in
connection with the preparation of the Time of Sale Information and the Final
Memorandum, such counsel has reviewed the Time of Sale Information and the Final
Memorandum and has participated in conferences and telephone conversations with
representatives of the Company, representatives of the Initial Purchaser’s
counsel, representatives of the independent public accountants for the Company
and representatives of the Initial Purchaser, during which conferences and
conversations the contents of the Time of Sale Information and the Final
Memorandum and related matters were discussed.

Based on such counsel’s participation in such conferences and conversations,
such counsel’s review of the documents described above, such counsel’s
understanding of the U.S. federal securities laws and the experience such
counsel has gained in its practice thereunder, such counsel shall advise the
Initial Purchaser that it has no reason to believe that (i) the Final
Memorandum, or any amendment or supplement thereto, as of its date or as of the
Closing Date, contained any untrue statement of a material fact or omitted to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading or (ii) the Time of
Sale Information, as of the date of this Agreement or as of the Closing Date,
contained any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading; it being understood
that such counsel expresses no opinion as to the financial statements or other
financial data or statistical data (including, without limitation, statistical
data with respect to oil and gas reserves or production data) contained in the
Time of Sale Information or the Final Memorandum.

 

20



--------------------------------------------------------------------------------

(f) Nicolas J. Evanoff, Esq., Vice President and General Counsel of the Company,
shall have furnished to the Initial Purchaser his written opinion, dated the
Closing Date, in form and substance reasonably satisfactory to the Initial
Purchaser, to the effect that:

(i) the Company has all requisite corporate power and authority to own its
properties and conduct its business as described in the Time of Sale Information
and Final Memorandum;

(ii) the Company has an authorized capitalization as set forth in the Time of
Sale Information and Final Memorandum and all of the issued shares of capital
stock of the Company have been duly authorized and validly issued and are fully
paid and non assessable;

(iii) the Company has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, except where the failure to be so qualified or
in good standing in any such jurisdiction would not have a Material Adverse
Effect;

(iv) except as set forth in the Time of Sale Information and the Final
Memorandum, all of the issued and outstanding membership or other equity
interests of each material subsidiary of the Company are owned directly or
indirectly by the Company, free and clear of all liens, encumbrances, equities
or claims; and

(v) to such counsel’s knowledge and other than as set forth in the Time of Sale
Information, the Final Memorandum or the documents incorporated by reference
therein, there are no legal or governmental proceedings pending to which the
Company, or any of its subsidiaries is a party or to which any property of the
Company or any of its subsidiaries is the subject which, if determined adversely
to the Company or any of its subsidiaries, would individually or in the
aggregate have a Material Adverse Effect; and, to such counsel’s knowledge, no
such proceedings are threatened or contemplated by governmental authorities or
threatened by others;

(g) on the date hereof and also on the Closing Date, UHY Mann Frankfort Stein &
Lipp CPAs, LLP and the firm of John A. Braden & Company, P.C. shall have
furnished to the Initial Purchaser letters, dated the respective dates of
delivery thereof, in form and substance reasonably satisfactory to you,
containing statements and information of the type customarily included in
accountants “comfort letters” to underwriters with respect to the financial
statements and certain financial information contained in the Preliminary
Memorandum and the Final Memorandum;



--------------------------------------------------------------------------------

(h) the Initial Purchaser shall have received on and as of the Closing Date an
opinion of Vinson & Elkins L.L.P., counsel to the Initial Purchaser, in form and
substance reasonably satisfactory to it;

(i) the “lock-up” agreements, each substantially in the form of Exhibit A
hereto, between you and the officers and directors of the Company identified on
Exhibit A-1 relating to sales and certain other dispositions of shares of Common
Stock or certain other securities shall be in full force and effect on the
Closing Date;

(j) the Underlying Securities shall have been approved for listing on the
American Stock Exchange, to the extent required by such exchange, subject only
to notice of issuance;

(k) the Securities shall have been approved for trading on PORTAL, subject only
to notice of issuance at or prior to the time of purchase;

(l) the Initial Purchaser shall have received a counterpart of the Registration
Rights Agreement that shall have been executed and delivered by a duly
authorized officer of the Company;

(m) on or prior to the Closing Date the Company shall have furnished to the
Initial Purchaser such further certificates and documents as the Initial
Purchaser or its counsel shall reasonably request;

(n) on or prior to the Closing Date, the Company shall have consummated its
concurrent private placement of 70,000 shares of its 15% Senior Redeemable
Convertible Preferred Stock; and

(o) on the Closing Date, the Company shall have paid to the Initial Purchaser a
fee in the amount equal to 5.5% of the gross purchase price of Securities sold
in a private placement conducted concurrently with the offering contemplated by
this Agreement, which fee may be paid in whole or in part with the proceeds of
the sale of the Securities hereunder, and shall have delivered to the Initial
Purchaser warrants in the name of the Initial Purchaser to purchase 110,000
shares of the Company’s Common Stock at an exercise price equal to $3.23 per
share and otherwise containing terms to which the Initial Purchaser and the
Company shall have agreed, consistent with the terms described in the engagement
letter between the Company and the Initial Purchaser.

7. Indemnification and Contribution.

(a) The Company agrees to indemnify and hold harmless the Initial Purchaser, its
directors, officers and employees, and each person, if any, who controls the
Initial Purchaser within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, against any losses, claims, damages or
liabilities of any kind to which the Initial Purchaser, or such director,
officer, employee or controlling person may become subject under the Securities
Act, the Exchange Act or otherwise (including in settlement of any litigation,
if such settlement is effected with the written consent of the Company, which
may not be unreasonably withheld, delayed or conditioned), insofar as any such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon:

 

22



--------------------------------------------------------------------------------

(i) any untrue statement or alleged untrue statement of any material fact
contained in the Time of Sale Information, or the Final Memorandum (in each
case, including the documents incorporated by reference therein), or any
amendment or supplement thereto or in any other materials or information
provided to investors by, or with the written approval of, the Company in
connection with the Offering, including any road show or investor presentations
made to investors by the Company (whether in person or electronically)
(“Marketing Materials”);

(ii) the omission or alleged omission to state, in the Time of Sale Information
or the Final Memorandum (in each case, including the documents incorporated by
reference therein) or any amendment or supplement thereto, or in any Marketing
Materials, a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading; or

(iii) any breach by the Company of any representation, warranty or agreement set
forth herein or breach of applicable law.

(b) and, subject to the provisions hereof, will reimburse, as incurred, the
Initial Purchaser, and each such director, officer, employee and controlling
person for any legal or other expenses incurred by the Initial Purchaser or such
controlling person in connection with investigating, defending against or
appearing as a third-party witness in connection with any such loss, claim,
damage, liability or action in respect thereof; provided, however, the Company
will not be liable in any such case to the extent (but only to the extent) that
a court of competent jurisdiction shall have determined by a final, unappealable
judgment that such loss, claim, damage or liability resulted solely from any
untrue statement or alleged untrue statement or omission or alleged omission
made in the Time of Sale Document or the Final Memorandum or any amendment or
supplement thereto in reliance upon and in conformity with written information
furnished to the Company by the Initial Purchaser specifically for use therein,
it being understood and agreed that the only such information furnished by the
Initial Purchaser to the Company consists of the information described in
subsection (c) below. The indemnity agreement set forth in this Section 7 shall
be in addition to any liability that the Company may otherwise have to the
indemnified parties.

(c) The Initial Purchaser agrees to indemnify and hold harmless each of the
Company, its directors, officers and employees and each person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act against any losses, claims, damages or
liabilities to which the Company or any such director, officer, employee or
controlling person may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as a court of competent jurisdiction shall have determined
by a final, unappealable judgment that such losses, claims, damages or
liabilities (or actions in respect thereof) have resulted solely

 

23



--------------------------------------------------------------------------------

from (i) any untrue statement or alleged untrue statement of any material fact
contained in the Time of Sale Information or the Final Memorandum or any
amendment or supplement thereto or (ii) the omission or the alleged omission to
state therein a material fact required to be stated in the Time of Sale
Information or the Final Memorandum or any amendment or supplement thereto or
necessary to make the statements therein not misleading, in each case to the
extent (but only to the extent) that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company or its agents by
the Initial Purchaser specifically for use therein; and will reimburse, as
incurred, any legal or other expenses incurred by the Company or any such
director, officer, employee or controlling person in connection with any such
loss, claim, damage, liability or action in respect thereof. The Company hereby
acknowledges that the only information that the Initial Purchaser has furnished
to the Company or its agents specifically for use in the Time of Sale
Information or the Final Memorandum or any amendment or supplement thereto, are
the statements set forth in the fourth and sixth (third and fourth sentences
only) paragraphs under the caption “Plan of Distribution” in the Preliminary
Memorandum and the Final Memorandum. This indemnity agreement will be in
addition to any liability that the Initial Purchaser may otherwise have to the
indemnified parties.

(d) As promptly as reasonably practicable after receipt by an indemnified party
under this Section 7 of notice of the commencement of any action for which such
indemnified party is entitled to indemnification under this Section 7, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under this Section 7, notify the indemnifying party of the
commencement thereof in writing; but the omission to so notify the indemnifying
party (i) will not relieve such indemnifying party from any liability under
subsection (a) or (b) above unless and only to the extent it is materially
prejudiced as a result thereof and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in subsection (a) and (b) above. In case any
such action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may elect, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party;
provided, however, that if (i) the use of counsel chosen by the indemnifying
party to represent the indemnified party would present such counsel with a
conflict of interest, (ii) the defendants in any such action include both the
indemnified party and the indemnifying party, and the indemnified party shall
have concluded that a conflict may arise between the positions of the
indemnifying party and the indemnified party in conducting the defense of any
such action or that there may be one or more legal defenses available to it
and/or other indemnified parties that are different from or additional to those
available to the indemnifying party, or (iii) the indemnifying party shall not
have employed counsel reasonably satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after receipt by the
indemnifying party of notice of the institution of such action, then, in each
such case, the indemnifying party shall not have the right to direct the defense
of such action on behalf of such indemnified party or parties and such
indemnified party or parties shall have the right to select separate counsel to
defend such action on behalf of

 

24



--------------------------------------------------------------------------------

such indemnified party or parties at the expense of the indemnifying party.
After notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof and approval by such indemnified party
(acting reasonably) of counsel appointed to defend such action, the indemnifying
party will not be liable to such indemnified party under this Section 7 for any
legal or other expenses, other than reasonable costs of investigation,
subsequently incurred by such indemnified party in connection with the defense
thereof, unless (i) the indemnified party shall have employed separate counsel
in accordance with the proviso to the immediately preceding sentence (it being
understood, however, that in connection with such action the indemnifying party
shall not be liable for the expenses of more than one separate counsel (in
addition to local counsel) in any one action or separate but substantially
similar actions in the same jurisdiction arising out of the same general
allegations or circumstances, designated by the Initial Purchaser in the case of
subsection (a) of this Section 7 or the Company in the case of subsection (b) of
this Section 7, representing the indemnified parties under such subsection
(a) or subsection (b), as the case may be, who are parties to such action or
actions), (ii) the indemnifying party has authorized in writing the employment
of counsel for the indemnified party at the expense of the indemnifying party or
(iii) the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of the action, in each of which
cases the reasonable fees and expenses of counsel shall be at the expense of the
indemnifying party and shall be paid as they are incurred. After such notice
from the indemnifying party to such indemnified party, the indemnifying party
will not be liable for the costs and expenses of any settlement of such action
effected by such indemnified party without the prior written consent of the
indemnifying party (which consent shall not be unreasonably withheld), unless
such indemnified party waived in writing its rights under this Section 7, in
which case the indemnified party may effect such a settlement without such
consent.

(e) No indemnifying party shall be liable under this Section 7 for any
settlement of any claim or action (or threatened claim or action) effected
without its written consent, which shall not be unreasonably withheld, but if a
claim or action is settled with its written consent, or if there be a final
judgment for the plaintiff with respect to any such claim or action, each
indemnifying party jointly and severally agrees, subject to the exceptions and
limitations set forth above, to indemnify and hold harmless each indemnified
party from and against any and all losses, claims, damages or liabilities (and
legal and other expenses as set forth above) incurred by reason of such
settlement or judgment. No indemnifying party shall, without the prior written
consent of the indemnified party (which consent shall not be unreasonably
withheld), effect any settlement or compromise of any pending or threatened
proceeding in respect of which the indemnified party is or could have been a
party, or indemnity could have been sought hereunder by the indemnified party,
unless such settlement (i) includes an unconditional written release of the
indemnified party, in form and substance reasonably satisfactory to the
indemnified party, from all liability on claims that are the subject matter of
such proceeding and (ii) does not include any statement as to an admission of
fault, culpability or failure to act by or on behalf of the indemnified party.

 

25



--------------------------------------------------------------------------------

(f) In circumstances in which the indemnity agreement provided for in the
preceding subsections of this Section 7 is unavailable to, or insufficient to
hold harmless, an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof), each indemnifying party, in order
to provide for just and equitable contribution, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect (i) the relative benefits received by the indemnifying
party or parties, on the one hand, and the indemnified party, on the other, from
the transaction contemplated by this Agreement or (ii) if the allocation
provided by the foregoing clause (i) is not permitted by applicable law, not
only such relative benefits but also the relative fault of the indemnifying
party or parties, on the one hand, and the indemnified party, on the other, in
connection with the statements or omissions or alleged statements or omissions
that resulted in such losses, claims, damages or liabilities (or actions in
respect thereof). The relative benefits received by the Company, on the one
hand, and the Initial Purchaser, on the other, shall be deemed to be in the same
proportion as the total proceeds from the transaction contemplated by this
Agreement (before deducting expenses) received by the Company bear to the total
discounts and commissions received by the Initial Purchaser. The relative fault
of the parties shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company, on the one hand, or the Initial Purchaser, on the other, the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission or alleged statement or omission, and any
other equitable considerations appropriate in the circumstances.

(g) The Company and the Initial Purchaser agree that it would not be equitable
if the amount of such contribution determined pursuant to the immediately
preceding subsection (f) were determined by pro rata or per capita allocation or
by any other method of allocation that does not take into account the equitable
considerations referred to in the first sentence of the immediately preceding
subsection (f). Notwithstanding any other provision of this Section 7, the
Initial Purchaser shall not be obligated to make contributions hereunder that in
the aggregate exceed the total discounts, commissions and other compensation
received by such Initial Purchaser under this Agreement, less the aggregate
amount of any damages that such Initial Purchaser has otherwise been required to
pay by reason of the untrue or alleged untrue statements or the omission or
alleged omission to state a material fact. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of the immediately preceding
subsection (f), each person, if any, who controls the Initial Purchaser within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act shall have the same rights to contribution as the Initial Purchaser, and
each director, officer and employee of the Company and each person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, shall have the same rights to contribution as
the Company.

 

26



--------------------------------------------------------------------------------

8. Effectiveness; Defaulting Initial Purchaser. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

If, on the Closing Date the Initial Purchaser fails or refuses to purchase the
Securities, this Agreement shall terminate. The Company shall have the right to
postpone the Closing Date, but in no event for longer than seven days, in order
that the required changes, if any, in the Final Memorandum or in any other
documents or arrangements may be effected. Any action taken under this paragraph
shall not relieve the Initial Purchaser from liability in respect of any default
under this Agreement.

9. Termination. The Initial Purchaser may terminate this Agreement at any time
prior to the Closing Date by written notice to the Company if any of the
following has occurred:

(a) since the date hereof, any Material Adverse Effect or development expected
to result in a prospective Material Adverse Effect that could, in the Initial
Purchaser’s reasonable judgment, be expected to make it impracticable or
inadvisable to proceed with the offering or delivery of the Securities on the
terms and in the manner contemplated in the Time of Sale Information and the
Final Memorandum;

(b) the failure of the conditions contained in Section 6 hereof to be satisfied
on or prior to the Closing Date;

(c) any outbreak or escalation of hostilities or other national or international
calamity or crisis, including acts of terrorism, or material adverse change or
disruption in economic conditions in, or in the financial markets of, the United
States (it being understood that any such change or disruption shall be relative
to such conditions and markets as in effect on the date hereof), if the effect
of such outbreak, escalation, calamity, crisis, act or material adverse change
in the economic conditions in, or in the financial markets of, the United States
could be reasonably expected to make it, in the Initial Purchaser’s judgment,
impracticable or inadvisable to market or proceed with the offering or delivery
of the Securities on the terms and in the manner contemplated in the Time of
Sale Information and the Final Memorandum;

(d) trading in the Company’s Common Stock shall have been suspended by the
Commission or the American Stock Exchange or the suspension or limitation of
trading generally in securities on the New York Stock Exchange, the American
Stock Exchange or the NASDAQ Stock Market or any setting of limitations on
prices for securities on any such exchange;

(e) the enactment, publication, decree or other promulgation after the date
hereof of any applicable law that in the Initial Purchaser’s counsel’s
reasonable opinion materially and adversely affects, or could be reasonably
expected to materially and adversely affect, the properties, business,
prospects, operations, earnings, assets, liabilities or condition (financial or
otherwise) of the Company and its subsidiaries, taken as a whole;

 

27



--------------------------------------------------------------------------------

(f) any securities of the Company shall have been downgraded or placed on any
“watch list” for possible downgrading by any “nationally recognized statistical
rating organization,” as such term is defined for purposes of Rule 436(g)(2)
under the Securities Act; or

(g) the declaration of a banking moratorium by any governmental authority; or
the taking of any action by any governmental authority after the date hereof in
respect of its monetary or fiscal affairs that in the Initial Purchaser’s
opinion could reasonably be expected to have a material adverse effect on the
financial markets in the United States or elsewhere.

10. Reimbursement. If this Agreement shall fail to close because of a condition
not being met because of any failure or refusal on the part of the Company to
comply with the terms of this Agreement or if for any reason the Company shall
be unable to perform its obligations under this Agreement or any condition of
the Initial Purchaser’s obligations cannot be fulfilled, the Company agrees to
reimburse the Initial Purchaser for all out of pocket expenses (including the
reasonable fees and expenses of its counsel) incurred in connection with this
Agreement or the offering contemplated hereunder.

11. Parties. This Agreement shall inure to the benefit of and be binding upon
the Company, the Initial Purchaser, any controlling persons referred to herein
and their respective successors and assigns. Nothing expressed or mentioned in
this Agreement is intended or shall be construed to give any other person, firm
or corporation any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision herein contained. No purchaser of Securities
from the Initial Purchaser shall be deemed to be a successor by reason merely of
such purchase.

12. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted by any
standard form of telecommunication. Notices to the Initial Purchaser shall be
given to Jefferies & Company, Inc., 520 Madison Avenue, New York, New York
10022. Notices to the Company shall be given to it at Transmeridian Exploration
Incorporated, Attention: Nicolas J. Evanoff, 397 N. Sam Houston Parkway E.,
Suite 300, Houston, Texas 77060.

13. Survival of Representations and Indemnities. The representations and
warranties, covenants, indemnities and contribution and expense reimbursement
provisions and other agreements, representations and warranties of the Company
set forth in or made pursuant to this Agreement shall remain operative and in
full force and effect, and will survive, regardless of (i) any investigation, or
statement as to the results thereof, made by or on behalf of the Initial
Purchaser and (ii) acceptance of the Securities, and payment for them hereunder.

14. Governing Law. THE VALIDITY AND INTERPRETATION OF THIS AGREEMENT, AND THE
TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED WHOLLY THEREIN, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW.

 

28



--------------------------------------------------------------------------------

THE COMPANY HEREBY EXPRESSLY AND IRREVOCABLY (I) SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF THE FEDERAL AND STATE COURTS SITTING IN THE BOROUGH OF MANHATTAN
IN THE CITY OF NEW YORK IN ANY SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY; AND (II) WAIVES (A) ITS
RIGHT TO A TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE
INITIAL PURCHASER AND FOR ANY COUNTERCLAIM RELATED TO ANY OF THE FOREGOING AND
(B) ANY OBLIGATION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF
VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY
CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

15. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original and all of which together shall constitute one and the same
instrument. Delivery of a signed counterpart of this Agreement by facsimile
transmission shall be effective as delivery of the original thereof.

 

29



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please sign and
return seven counterparts hereof.

 

Very truly yours, TRANSMERIDIAN EXPLORATION
INCORPORATED By:  

/s/ Earl W. McNiel

  Earl W. McNiel  

Vice President and

Chief Financial Officer

The foregoing Purchase Agreement

is hereby confirmed and accepted

as of the date first above written.

 

JEFFERIES & COMPANY, INC. By:   JEFFERIES & COMPANY, INC. By:  

/s/ David H. Pritchard

Name:   David H. Pritchard Title:   Managing Director – Equity Capital Markets

 

30



--------------------------------------------------------------------------------

SCHEDULE I

Time of Sale Information

The Final Offering Memorandum, dated as of the date hereof, and delivered to
prospective purchasers of the Securities prior to the Time of Sale.

 

31



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF LOCK-UP LETTER]

November 28, 2006

Jefferies & Company, Inc.

520 Madison Avenue

New York, NY 10022

Dear Sirs:

The undersigned understands that Jefferies & Company, Inc. (“Jefferies”)
proposes to enter into a Purchase Agreement (“Purchase Agreement”) with
Transmeridian Exploration Incorporated, a Delaware corporation (the “Company”),
providing for the offering (the “Offering”) by Jefferies (the “Initial
Purchaser”), of Senior Redeemable Convertible Preferred Stock (the
“Securities”). The Securities will be convertible into shares of common stock of
the Company, par value $0.0006 per share (the “Common Stock”).

To induce the Initial Purchaser in the Offering to continue its efforts in
connection with the Offering, the undersigned hereby agrees that, without the
prior written consent of the Initial Purchaser, it will not, during the period
commencing on the date hereof and ending 90 days after the date of the final
offering memorandum relating to the Offering (the “Final Memorandum”),
(1) offer, pledge, sell contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock or (2) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Common Stock, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Common
Stock or such other securities, in cash or otherwise.

The restrictions set forth in the immediately preceding paragraph shall not
apply to (a) transfers of Common Stock by bona fide gift, will or intestacy,
including without limitation transfers by gift, will or intestacy to family
members of the undersigned or to a settlement or trust, established under the
laws of any country for the direct or indirect benefit of the undersigned,
(b) transfers or sales of Common Stock pursuant to a plan complying with Rule
10b5-1 of the Regulations of the Securities Exchange Act of 1934, as amended,
that has been entered into by the undersigned prior to the date of this Letter
Agreement or (c) the delivery by the undersigned of any shares of Common Stock
to satisfy any margin call under any financing arrangement to which the
undersigned is a party at the date hereof; provided, however, that in the event
of any transfer pursuant to clause (a), the transferee shall enter into a
lock-up agreement substantially in the form of this Letter Agreement covering
the remainder of the 90-day period referred to herein. In

 

A-1



--------------------------------------------------------------------------------

addition, the undersigned agrees that, without the prior written consent of the
Initial Purchaser, it will not, during the period commencing on the date hereof
and ending 90 days after the date of the Final Memorandum, make any demand for
or exercise any right with respect to, the registration of any shares of Common
Stock or any security convertible into or exercisable or exchangeable for Common
Stock. The undersigned hereby further agrees that, prior to engaging in any
transaction or taking any other action that is subject to the terms of this
Letter Agreement during the restricted period, it will give notice thereof to
the Chief Financial Officer and the Chief Executive Officer of the Company (the
“Authorized Officers”) and will not consummate such transaction or take any such
action unless it has received written confirmation from one of the Authorized
Officers that such action is permitted under this Letter Agreement. The
undersigned also agrees and consents to the entry of stop transfer instructions
with the Company’s transfer agent and registrar against the transfer of the
undersigned’s shares of Common Stock except in compliance with the foregoing
restrictions.

The undersigned understands that the Company and the Initial Purchaser are
relying upon this Letter Agreement in proceeding toward consummation of the
Offering. The undersigned further understands that this Letter Agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors and assigns.

This Letter Agreement shall be governed by and construed in accordance with the
laws of the State of New York. Delivery of a signed copy of this letter by
facsimile transmission shall be effective as delivery of the original hereof.

Whether or not the Offering actually occurs depends on a number of factors,
including market conditions. Any offering will only be made pursuant to a
Purchase Agreement, the terms of which are subject to negotiation between the
Company and the Initial Purchaser.

 

Very truly yours,

 

(Name)

 

(Address)

 

A-2



--------------------------------------------------------------------------------

EXHIBIT A-1

PERSONS SUBJECT TO LOCK-UP

Each Director and Executive Officer of the Company.

 

A-1-1